             IN THE UNITED STATES DISTRICT COURT FOR
                 THE SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION       U. S. DISTRICT COURV
                                                  Southern District of GA
BELINDA LEE MALEY,                                    Filed in Office
individually and on behalf of                                 \         M
                                                                        IVI

the Estate of Matthew Clinton
Loflin, deceased; and GENE
                                                      Deputy Clerk
LOFLIN, individually;

     Plaintiffs,

V.                                            CASE NO. CV416-060


CORIZON HEALTH, INC., a
Delaware Corporation, and
SCOTT KENNEDY, M.D.,


     Defendants.




                             ORDER


     Before the Court is Plaintiffs' Motion for Attorneys' Fees

and Costs (Doc. 151) and Defendants' Motion to Enforce Settlement

(Doc. 152). For the following reasons. Plaintiffs' motion (Doc.

151) is DENIED and Defendants' motion (Doc. 152) is GRANTED.

                             BACKGROUND


     On   February 22, 2016, Plaintiff Belinda Maley filed this

action seeking to recover for the      wrongful death of her son,

Matthew Loflin. (Doc. 1.)   Loflin's father. Gene Loflin, was later

added as a plaintiff in this action. (Doc. 92.) Plaintiffs sought

to recover under 42 U.S.C. § 1983 against Defendant Corizon Health,

Inc. ('"Corizon") and Defendant Dr. Scott Kennedy for the alleged

deliberate indifference to Loflin's medical condition. (Doc. 1.)
